Judgment unanimously affirmed. Memorandum: Defendant contends that the trial court’s charge on the defense of justification was inadequate because a portion of the charge can be interpreted as shifting the burden of proof on that defense from the People to defendant. We disagree. In its charge, the trial court repeatedly instructed the jury that it was the People’s burden to disprove the defense of justification beyond a reasonable doubt. Consequently, although the court’s charge could have been more precisely phrased, reversal is not warranted because the jury, hearing the whole charge, would have understood the correct rule to be applied in reaching its verdict (see, e.g., People v Canty, 60 NY2d 830, 832; People v Black, 177 AD2d 1040, 1041, lv denied 79 NY2d 853). (Appeal from Judgment of Monroe County Court, Marks, J. — Murder, 2nd Degree.) Present — Pine, J. P., Lawton, Fallon, Davis and Boehm, JJ.